Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 06, 2017

The Court of Appeals hereby passes the following order:

A17A0561. MARSHAE D. BROOKS v. THE STATE.

      In 2011, Marshae D. Brooks pled guilty to multiple offenses, including murder,

for which he was sentenced to life imprisonment.1 Brooks filed a motion to retain the

right to withdraw his plea, which the trial court denied. Brooks filed a notice of

appeal to this Court. We, however, lack jurisdiction.

      Under our Constitution, the Supreme Court has appellate jurisdiction over

“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.

Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be

imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See

OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)

(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d

711) (1984) (directing this Court to transfer “all cases in which either a sentence of



      1
        In Brooks’s initial guilty plea, he pled to multiple offenses, including
voluntary manslaughter as a lesser included offense of murder. He withdrew that
plea, however, choosing instead to proceed to trial. On the day that his trial was
scheduled to commence, Brooks entered the plea at issue in this appeal.
death or of life imprisonment has been imposed upon conviction of murder”).

Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for

disposition.



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   02/06/2017
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.